Citation Nr: 1025048	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-38 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals 
of a fracture of the left medial malleolus with osteoporosis.

2.  Entitlement to an initial rating in excess of 10 percent for 
post-operative residuals of a left meniscectomy with 
osteoarthritis, as secondary to residuals of a fracture of the 
left medial malleolus with osteoporosis.

3.  Entitlement to service connection for residuals of a fracture 
of the left shoulder, as secondary to residuals of a fracture of 
the left medial malleolus with osteoporosis and post-operative 
residuals of a left meniscectomy with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2008 rating decision in which the RO denied the 
Veteran's claim for a rating in excess of 30 percent for 
residuals of a fracture of the left medial malleolus with 
osteoporosis.  In May 2008, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
December 2008, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in December 
2008.

In April 2010, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  In connection with the 
hearing, the Veteran's representative submitted additional 
medical evidence to the RO, which was forwarded to the Board, 
along with a signed waiver of initial RO consideration of the 
evidence.  This evidence is accepted for inclusion in the record 
on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).

In addition to the issues noted above, the Board notes that, in a 
November 2008 rating decision, the RO denied an initial rating in 
excess of 10 percent for post-operative residuals of a left 
meniscectomy with osteoarthritis, as secondary to residuals of a 
fracture of the left medial malleolus with osteoporosis, and 
service connection for residuals of a fracture of the left 
shoulder, as secondary to residuals of a fracture of the left 
medial malleolus with osteoporosis and post-operative residuals 
of a left meniscectomy with osteoarthritis.  In February 2010, 
the Veteran expressed disagreement with the denial of those 
claims.  

The Board's decision addressing the claim for a rating in excess 
of 30 percent for residuals of a fracture of the left medial 
malleolus with osteoporosis is set forth below.  The claims for 
an initial rating in excess of 10 percent for post-operative 
residuals of a left meniscectomy with osteoarthritis, as 
secondary to residuals of a fracture of the left medial malleolus 
with osteoporosis, and for service connection for residuals of a 
fracture of the left shoulder, as secondary to residuals of a 
fracture of the left medial malleolus with osteoporosis and post-
operative residuals of a left meniscectomy with osteoarthritis-
for which the Veteran has completed the first of two actions 
required to place this matter in appellate status-are addressed 
in the remand following the order; these matters are being 
remanded to the RO, via the Appeals Management Center, in 
Washington, DC, for further action.  VA will notify the Veteran 
when further action, on his part, is warranted.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the September 2007 claim for increase, the 
Veteran's service-connected fracture of the left medial malleolus 
with osteoporosis has manifested by overall marked ankle 
disability requiring a brace; there is no evidence of nonunion of 
the tibia and fibula with loose motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent service-
connected residuals of a fracture of the left medial malleolus 
with osteoporosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The February 2008 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.

The December 2008 SOC set forth the pertinent rating criteria for 
evaluating disabilities of the leg (the form of which suffices, 
in part, for Dingess/Hartman).  While the claim was not 
readjudicated after the Veteran was provided the rating criteria, 
such adjudication was unnecessary.  He clearly had ample 
opportunity to submit additional evidence/argument after the 
criteria was provided and before the appeal was certified to the 
Board, but did not do.  Hence, the Veteran is not shown to be 
prejudiced by the timing of this notice. 

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided..  Pertinent medical evidence 
associated with the claims file consists of service, VA, and 
private treatment records, and the reports of October 2007 and 
July 2008 VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
Board hearing, as well as various written statements provided by 
the Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record in connection with this claim is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).   Hence, the 
following analysis is undertaken with consideration that staged 
ratings may be warranted.

The rating for the Veteran's residuals of a fracture of the left 
medial malleolus with osteoporosis has been assigned under 
Diagnostic Code 5262, for rating impairment of the tibia and 
fibula.  Under that diagnostic code, malunion of the tibia and 
fibula, with marked knee or ankle disability, warrants a 30 
percent rating.  A 40 percent rating requires nonunion of the 
tibia and fibula, with loose motion, requiring a brace.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.

The Board also notes that, when evaluating some musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See  38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  See also 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 30 percent for the 
Veteran's service-connected residuals of a fracture of the left 
medial malleolus with osteoporosis is not warranted at any point 
pertinent to the September 2007 claim for increase..

Historically, the Veteran sustained a closed displaced fracture 
of the medial malleolus of his left ankle during a parachute jump 
in March 1959.  His fracture was treated with open reduction and 
a single metallic screw fixation.  The Veteran's surgery was 
uneventful, and he went on to complete recovery.

On VA examination in October 2007, the Veteran reported that he 
could walk for several blocks with a limp.  The examiner noted, 
however, that the Veteran's limp was more related to his internal 
derangement of his left knee rather than the residuals of his 
left ankle injury.  The Veteran reported some mild swelling of 
the left ankle, and pain of his left leg at night with radiation 
into his left hip.

On physical examination, the Veteran walked with a definite limp 
related to his left knee.  The appearance of his left ankle was 
in no way different from the Veteran's right ankle, except for 
the presence of a barely visible curved three-inch surgical 
incision over the medial side.  The Veteran was tender over the 
tip of his medial malleolus where the head of the fixation screw 
was palpated.  Recorded range of left ankle motion was 
dorsiflexion to 20 degrees and plantar flexion to 50 degrees.  
There was no grinding or crepitation on repetitive passive 
flexion and extension of the left ankle.  Inversion of the left 
hindfoot was to 20 degrees  and eversion was to 25 degrees.  No 
instability was found on the anterior drawer.  The examining 
physician diagnosed the Veteran with a remote, healed fracture of 
the medial malleolus of the left ankle, status post internal 
fixation with medial malleolus screw.  The examiner noted that 
examination of the left ankle was essentially within normal 
limits with no clear evidence of significant residual 
posttraumatic arthritis.

A January 2008 x-ray of the left ankle reveals no findings of a 
fracture.  Mild degenerative changes were noted characterized by 
marginal osteophytes.  Ankle mortise was congruent.  No 
suspicious bony lesions were noted.

On private examination in March 2008, the Veteran complained of 
increasing pain and swelling.  Examination of the ankle revealed 
a well-healed incision.  No swelling was noted.  There was 
tenderness of the left ankle over the medial and anteromedial 
ankle joint.  Motion of the ankle was smooth but caused some 
discomfort.  There was no grinding, crepitation, or gross 
deformity.  A neurovascular examination was normal.   A review of 
the x-rays revealed an obviously well-healed fracture.  Some mild 
degenerative changes in the ankle were present, as well as some 
marginal osteophytes and ossicles.  Joint spaces were well-
maintained, and the ankle mortise was intact.  The Veteran was 
diagnosed with degenerative arthritis of the left ankle, 
secondary to his service-related trauma.

In April 2008, the Veteran was prescribed a lace-up ankle support 
for his left ankle by his private physician.  At a May 2008 
follow-up appointment, the Veteran reported that the ankle 
support was helping.

On VA examination in July 2008, the Veteran reported that he 
noticed significant deterioration in his left ankle since his 
last VA examination.  The Veteran felt that his ankle was much 
more painful on weight bearing, and he could only ambulate with 
the use of affront lacer ankle support, which he wore at all 
times.

On physical examination, the Veteran walked using a cane and wore 
a front lacer ankle support on his left ankle.  The left ankle 
was noted to be minimally swollen in comparison to the right 
ankle, and appeared to be completely normal in alignment with no 
evidence of deformity.  The Veteran was exquisitely tender to 
relatively superficial pressure applied to the left ankle, which 
seemed somewhat out of line and excessive considering the recent 
x-ray report of seven months ago.  The Veteran flinched and 
withdrew on very light pressure applied to the medial aspect of 
his left ankle but had no tenderness throughout the remainder of 
his left lower leg.  Active flexion was to 40 degrees and 
extension was to 15 degrees.  Inversion was limited to 15 degrees 
and eversion was limited to 20 degrees, both associated with 
pain.  No grinding or crepitation was found on repetitive range 
of motion.  Anterior drawer sign was negative.  The examination 
was consistent with a modest increase in the previously 
recognized posttraumatic arthritis of the left ankle.  The 
diagnosis was remote medial malleolar fracture of the left ankle.

The examining physician opined that arthritic changes in the 
Veteran's left ankle increased to a moderate degree since the 
last VA examination.  It was noted that the Veteran now required 
external support with a front lacer ankle brace and the use of a 
cane.

On private examination in August 2008, the Veteran reported pain 
in the anteromedial aspect of the ankle.  Numbness, paresthesias, 
and tingling were denied.  The Veteran was able to walk for 
moderate to long periods of time without any significant pain.  
The pain appeared maybe once or twice per week and was described 
as intense.

On physical examination, the Veteran's gait evaluation revealed 
good heel-to-toe progression with a mild antalgic gait favoring 
his left lower extremity.  On standing alignment examination, 
both heels were in neutral position with good arch height 
bilaterally.  Assessment of the left ankle revealed supple range 
of motion with mild crepitus.  There was tenderness to palpation 
along the anterior aspect of the ankle joint, most significantly 
over the anterior medial aspect.  Ankle instability was not 
found.  There was mild tenderness over the posterior tibialis 
tendon insertion.  The Veteran was unable to heel rise due to 
pain in the left anterior ankle.  Muscle strength was normal to 
plantar flexion, dorsiflexion, eversion, and inversion.  
Sensation was intact.  There was no tenderness over the ankle, 
subtalar, midfoot, or forefoot joints.  It was noted that x-rays 
revealed no significant degenerative changes of the tibial talar 
joint.  Tehre were some mild osteophytes to the dorsal aspect of 
the talus.  Synostosis and the morsus were intact.

The private physician commented that the Veteran was doing quite 
well and had improved; the left ankle disability was not severe 
enough to undergo any surgical management.  Symptomatology was 
described as significant ongoing pain to the left ankle.

The above-described evidence indicates that, pertinent to the 
2007 claim for increase, the Veteran had described problems with 
the left ankle, primarily ongoing pain.  However, no more than 
overall marked ankle disability has been shown.  The Board 
acknowledges that the Veteran constantly uses a lace-up ankle 
support brace and sometimes uses a cane.  However, while these 
factors may have provided bases for the 30 percent rating 
(supporting a finding of marked ankle disability), they do not 
support a finding that the criteria for maximum 40 percent rating 
under Diagnostic Code 5262 are met.  As indicated, the 40 percent 
rating requires a showing of nonunion of the tibia and fibula 
with loose motion.  In this case, examiners have simply not 
indicated that the Veteran has anything other than a well-healed 
fracture of the left ankle, with smooth and supple motion.  While 
pain was often significant on physical examinations, no grinding 
or crepitation was shown on repetitive flexion and extension, 
except for the August 2008 private examination, at which time  
mild crepitus was noted.  Moreover, the July 2008 examiner 
specifically noted that the Veteran's response to palpation was 
somewhat excessive considering recent x-ray reports.  In August 
2008, the Veteran stated that he was able to walk for moderate to 
long periods of time without any significant pain.  The Veteran's 
left ankle was noted to be doing well, and his symptoms had 
improved.

The Board also notes the July 2008 VA examiner's comments that 
the examinations findings were consistent with a modest increase 
in the Veteran's posttraumatic arthritis of the left ankle.  
However, the symptoms of the Veteran's left ankle disability 
still reflect a level of symptomatology consistent with a 30 
percent disability rating under Diagnostic Code 5262.  As the 
Veteran has not been shown to suffer from nonunion of the tibia 
and fibula with loose motion, a rating in excess of 30 percent 
under Diagnostic Code 5262 is not warranted.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that no 
other diagnostic code provides a basis for higher rating.  
Diagnostic Codes 5271-74 provide for a maximum  20 percent 
rating.  Diagnostic Code 5270 provides for a 40 percent rating 
upon a showing of ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion, or eversion deformity, 
however, the Veteran's left ankle disability has not been shown 
to involve ankylosis; as such, Diagnostic Code 5270 is not 
applicable.  See 38 C.F.R. § 4.71a.  The disability also has not 
been shown to involve any other factor(s) that would warrant 
evaluating the disability under any other provision(s) of VA's 
rating schedule.  

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's residuals of a fracture 
of the left medial malleolus with osteoporosis, pursuant to Hart, 
and that the claim for a higher rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, as 
the preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

A rating in excess of 30 percent for residuals of a fracture of 
the left medial malleolus with osteoporosis is denied.


REMAND

As indicated in the introduction, above, the claims file reflects 
that the Veteran has filed a timely NOD with the November 2008 
rating decision regarding denials for an initial rating in excess 
of 10 percent for post-operative residuals of a left meniscectomy 
with osteoarthritis, as secondary to residuals of a fracture of 
the left medial malleolus with osteoporosis, and service 
connection for residuals of a fracture of the left shoulder, as 
secondary to residuals of a fracture of the left medial malleolus 
with osteoporosis and post-operative residuals of a left 
meniscectomy with osteoarthritis.

By filing a timely NOD with the denials of an increased initial 
rating and service connection, as noted above, the Veteran has 
initiated appellate review on these issues.  38 C.F.R. § 
20.302(a) (2009).  However, the RO has yet to issue a SOC with 
respect to this claim, the next step in the appellate process.  
See 38 C.F.R. § 19.29 (2008); Manlincon v. West, 12 Vet. App. 
238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Consequently, the claims for an initial rating in excess of 10 
percent for post-operative residuals of a left meniscectomy with 
osteoarthritis, as secondary to residuals of a fracture of the 
left medial malleolus with osteoporosis, and for service 
connection for residuals of a fracture of the left shoulder, as 
secondary to residuals of a fracture of the left medial malleolus 
with osteoporosis and post-operative residuals of a left 
meniscectomy with osteoarthritis must be remanded to the RO for 
the issuance of an SOC.  Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2009).

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO must furnish to the Veteran and 
his representative an SOC addressing the 
claim for an initial rating in excess of 10 
percent for post-operative residuals of a 
left meniscectomy with osteoarthritis, as 
secondary to residuals of a fracture of the 
left medial malleolus with osteoporosis, and 
the claim for service connection for 
residuals of a fracture of the left shoulder, 
as secondary to residuals of a fracture of 
the left medial malleolus with osteoporosis 
and post-operative residuals of a left 
meniscectomy with osteoarthritis.  The RO 
should also furnish a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford them 
the applicable time period for submitting a 
perfected appeal on those issues.

2.  The Veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status-
specifically, those noted above-a 
timely appeal must be perfected (here, 
within 60 days of the issuance of the 
SOC).


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


